Exhibit 10.1

THIRTEENTH AMENDMENT TO CREDIT AGREEMENT

This Thirteenth Amendment to Credit Agreement (this “Amendment”) is entered into
between Texas Capital Bank, N.A., a national banking association, as
Administrative Agent, the lenders party to the Credit Agreement; and Lynden USA
Inc., a Utah corporation, as borrower, and is dated December 21, 2015. Terms
defined in the Credit Agreement between the Administrative Agent, such lenders
and such borrower dated August 29, 2011 (as amended, the “Credit Agreement”),
are used herein as therein defined, unless otherwise defined herein or the
context otherwise requires.

R E C I T A L S:

WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement;
and

WHEREAS, the Lenders are willing to amend the Credit Agreement under the terms
and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Borrower, the Administrative Agent and the Lenders hereby agree as follows:

1. The following definition is hereby added to Section 1.1 of the Credit
Agreement as follows:

“Thirteenth Amendment to Credit Agreement” means the Thirteenth Amendment to
Credit Agreement dated December 21, 2015 between Administrative Agent, the
Lenders and the Borrower, amending the Credit Agreement.

2. The following definitions located in Section 1.1 of the Credit Agreement are
hereby amended and restated in their respective entireties as follows:

“Borrowing Base” means the amount most recently determined and designated by the
Administrative Agent as the Borrowing Base in accordance with Section 2.8.1, but
in no event in excess of the Aggregate Commitment, as such Borrowing Base is
reduced in accordance with Section 2.8.2 or other provisions hereof. The
Borrowing Base under Section 2.8.1 is deemed to be $40,000,000 as of the date of
the Thirteenth Amendment to Credit Agreement.

“Change of Control Event” means (a) the failure of the Parent to own the
entirety of every class of Equity Interests of the Borrower and to Control the
Borrower, or (b) the failure of Colin Watt to continue to serve as an officer or
director of the Borrower and the Parent and be actively involved in the
day-to-day management of the Borrower’s and the Parent’s Oil and Gas Business.

3. Commitments. The Lenders’ respective Commitments are hereby amended to the
amounts set forth opposite their respective signature blocks on their signature
page to this Amendment.

 

1



--------------------------------------------------------------------------------

4. Fees. The Borrower shall pay to the Administrative Agent upon execution of
this Amendment a facility fee in the amount of $25,000 pursuant to Section 2.6.3
of the Credit Agreement. The Administrative Agent waives the processing fee that
would otherwise be payable pursuant to Section 2.6.7 of the Credit Agreement as
applied to this Amendment.

5. Waiver. The Administrative Agent and the Lenders hereby grant a waiver of the
provisions of Section 7.9.1 of the Credit Agreement to the extent such provision
was breached by the cessation of Richard Andrews to serve as an officer or
director of the Borrower and the Parent and to be actively involved in their
day-to-day management.

6. Mortgages. The Borrower shall execute and deliver or cause the appropriate
Person to execute and deliver such certificates, mortgages, amendments to
mortgages and other security instruments as the Administrative Agent may
reasonably request to reflect the terms of this Amendment and to ensure that the
Administrative Agent has a first and prior Lien on Oil and Gas Properties that
represent at least 80% of the PW9 Value of the Oil and Gas Properties utilized
in determining the Borrowing Base.

7. Benefit of Conditions. All of the conditions in this Amendment and the Credit
Agreement are solely for the benefit of the Administrative Agent and the
Lenders, and no Person other than the Administrative Agent and the Lenders may
rely thereon or insist on compliance therewith.

8. Ratification. The Borrower hereby ratifies all of its Obligations under the
Credit Agreement and each of the Loan Documents to which it is a party, and
agrees and acknowledges that the Credit Agreement and each of the Loan Documents
to which it is a party shall continue in full force and effect after giving
effect to this Amendment. Nothing in this Amendment extinguishes, novates or
releases any right, claim, Lien, security interest or entitlement of the Lenders
created by or contained in any of such documents nor is the Borrower released
from any covenant, warranty or obligation created by or contained therein.

9. Representations and Warranties. The Borrower hereby represents and warrants
to the Administrative Agent and the Lenders that (a) this Amendment has been
duly executed and delivered on behalf of the Borrower, (b) this Amendment
constitutes a valid and legally binding agreement enforceable against the
Borrower in accordance with its terms and (c) the execution, delivery and
performance of this Amendment has been duly authorized by the Borrower.

10. Conditions to Effectiveness. This Amendment shall be effective upon the
execution by all parties of this Amendment and the receipt thereof by the
Administrative Agent; provided, however, that the increase to the Borrowing Base
contemplated by paragraph 2 hereof shall not become effective until the
Administrative Agent has received the fees contemplated by paragraph 4 hereof.

 

2



--------------------------------------------------------------------------------

11. RELEASE OF CLAIMS. The Borrower for itself, its successors and assigns and
all those at interest therewith, including, without limitation, each Guarantor,
(collectively, the “Releasing Parties”), jointly and severally, hereby
voluntarily and forever, RELEASE, DISCHARGE AND ACQUIT the Administrative Agent,
the Lenders and their respective officers, directors, shareholders, employees,
agents, successors, assigns, representatives, affiliates and insurers (sometimes
referred to below collectively as the “Released Parties”) and all those at
interest therewith of and from any and all claims, causes of action,
liabilities, damages, costs (including, without limitation, attorneys’ fees and
all costs of court or other proceedings), and losses of every kind or nature at
this time known or unknown, direct or indirect, fixed or contingent, which the
Releasing Parties, have or hereafter may have arising out of any act,
occurrence, transaction, or omission occurring from the beginning of time to the
date of execution of this Amendment if related to the Note or the other Loan
Documents (the “Released Claims”), except that (i) the future duties and
obligations of the Lenders under the Loan Documents and the rights of the
Borrower to its funds on deposit with the Lenders shall not be included in the
term Released Claims and (ii) the right of the Borrower to require the
correction of manifest accounting errors and similar administrative errors shall
not be included in the term Released Claims. IT IS THE EXPRESS INTENT OF THE
RELEASING PARTIES THAT THE RELEASED CLAIMS SHALL INCLUDE ANY CLAIMS OR CAUSES OF
ACTION ARISING FROM OR ATTRIBUTABLE TO THE NEGLIGENCE, GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF ANY OF THE RELEASED PARTIES.

12. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument. Delivery of an executed counterpart of a signature
page of this Amendment by telecopy, e-mail, facsimile transmission, electronic
mail in “portable document format” (“.pdf”) form or other electronic means
intended to preserve the original graphic and pictorial appearance of the item
being sent shall be effective as a delivery of a manually executed counterpart
of this Amendment.

13. Effect. This Amendment is one of the Loan Documents. Except as amended
hereby, the Credit Agreement shall remain unchanged and in full force and
effect, and the Borrower hereby ratifies the terms of the Credit Agreement (as
amended hereby), including, without limitation, the provisions of Section 9.7
and Section 9.8 thereof.

[Remainder of page intentionally left blank]

 

3



--------------------------------------------------------------------------------

ENTIRE AGREEMENT. THIS AMENDMENT CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE
PARTIES HERETO WITH RESPECT TO THE SUBJECT HEREOF. FURTHERMORE, IN THIS REGARD,
THIS AMENDMENT AND THE OTHER WRITTEN LOAN DOCUMENTS REPRESENT, COLLECTIVELY, THE
FINAL AGREEMENT AMONG THE PARTIES THERETO AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF SUCH
PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG SUCH PARTIES.

IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.

 

BORROWER:

LYNDEN USA INC.

By:

 

/s/ Colin Watt

Name: Colin Watt

Title: President

The Guarantor acknowledges and approves the foregoing Amendment, confirms that
its Guaranty is in full force and effect and agrees to the release of claims in
paragraph 11 of the foregoing Amendment.

 

GUARANTOR:

LYNDEN ENERGY CORP.

By:

 

/s/ Colin Watt

Name: Colin Watt

Print: President and Chief Executive Officer

[Signature pages continue]

 

 

Signature Page – Thirteenth Amendment to Lynden Credit Agreement



--------------------------------------------------------------------------------

    ADMINISTRATIVE AGENT:     TEXAS CAPITAL BANK, N.A.    

By:  

 

/s/ Frank K. Stowers

   

Name: Frank K. Stowers

   

Title: Senior Vice President

COMMITMENT

         

LENDERS:

$28,000,000.00

   

TEXAS CAPITAL BANK, N.A.

   

By:

 

/s/ Frank K. Stowers

   

Name: Frank K. Stowers

   

Title: Senior Vice President

$12,000,000.00

   

HAPPY STATE BANK

   

By:

 

/s/ Ryan Monroe

   

Name: Ryan Monroe

   

Title: Senior Vice President

 

Signature Page – Thirteenth Amendment to Lynden Credit Agreement